1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     COLIN RYAN-BARBOUR
6

7                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,               )   Case No.: 2:16 CR 039 JAM
                                             )
10                     Plaintiff,            )   STIPULATION AND ORDER CONTINUING
                                             )   JUDGMENT AND SENTENCING
11   vs.                                     )
                                             )   Date:    March 19, 2019
12   YANEZ-BARBER et al.,                    )   Time:    9:15 a.m.
                                             )   Judge:   Honorable John A. Mendez
13                     Defendants.           )
                                             )
14

15         The parties hereby stipulate the following:

16
           1. Judgment and sentencing in this matter is presently set for March
17
              12, 2019.    Counsel for the parties request the date for judgment and
18
              sentencing be continued to March 19, 2019 at 9:15 a.m.      Assistant
19
              U.S. Attorney Jason Hitt has been advised of this request and has no
20
              objection.    U.S. Probation has also been advised of this request and
21
              has no objection.    The parties request the Court adopt the following
22
              schedule pertaining to the presentence report:
23
              Judgment and Sentencing date:                                  3/19/19
24
              Reply, or Statement of Non-Opposition:                         n/a
25
              Motion for Correction of the Presentence Report
26            Shall be filed with the Court and served on the
              Probation Officer and opposing counsel no later
27            than:                                                          n/a

28            The Presentence Report shall be filed with the



                                                  1
1              Court and disclosed to counsel no later than:            n/a

2              Counsel’s written objections to the Presentence
               Report Shall be delivered to the probation officer
3              and opposing Counsel no later than:                      n/a

4              The Presentence Report shall be filed with the
               Court And disclosed to counsel no later than:            n/a
5
           IT IS SO STIPULATED.
6

7    Dated: March 7, 2019                      /s/ John R. Manning
                                               JOHN R. MANNING
8                                              Attorney for Defendant
                                               Colin Ryan-Barbour
9

10
     Dated:   March 7, 2019                    McGregor W. Scott
11                                             United States Attorney

12                                              /s/ Jason Hitt
                                                JASON HITT
13                                              Assistant United States Attorney

14

15
                                          ORDER

16
              The Court, having received, read, and considered the
17

18
     stipulation of the parties, and good cause appearing therefrom,

19   adopts the stipulation of the parties in its entirety as its
20   order.    IT IS SO FOUND AND ORDERED this 7th day of March,              2019.
21

22                                              /s/ John A. Mendez_______
                                                HONORABLE JOHN A. MENDEZ
23                                              UNITED STATES DISTRICT COURT
24

25

26

27

28



                                               2
